UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                           No. 98-41594
                         Summary Calendar
                       ____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                                versus

                          SILBERT BOYD,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-98-CR-244-2)
_________________________________________________________________

                         January 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Silbert Boyd appeals his jury conviction for aiding, abetting,

and assisting in the possession with intent to distribute over 500

kilograms of marijuana in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B), and 18 U.S.C. § 2.    Boyd asserts that the evidence was

insufficient to establish that he had knowledge that marijuana was

hidden with the produce in the trailer of the truck in which he was

a passenger.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Boyd moved for a judgment of acquittal at the close of the

Government’s evidence, and renewed his motion at the close of all

the evidence.

       The standard of review for a challenge to the denial of a

motion for judgment of acquittal is the same strict standard as

that for a challenge to the sufficiency of the evidence: “whether,

viewing the evidence in the light most favorable to the government,

a rational trier of fact could have found the essential elements of

the offense beyond a reasonable doubt”.     United States v. Greer,

137 F.3d 247, 249 (5th Cir. 1998) (citing United States v. Bell,

678 F.2d 547, 549 (5th Cir. 1982) (en banc)); see United States v.

Lopez, 74 F.3d 575, 577 (5th Cir. 1996).

       Based on the evidence, a rational juror could have found Boyd

had knowledge that the trailer contained marijuana. In particular,

his statements to Border Patrol agents concerning how he and Kevin

Clayton obtained the load of carrots and the bill of lading are

implausible and inconsistent with the other evidence presented by

the Government.     Boyd stated that a black man named “Winston”

approached them at the Silver Spur Truck Stop and hired them to

transport a load of carrots from McAllen, Texas, to Hunts Point

Market in the Bronx, New York.     However, the general manager of

that truck stop testified that there were no black brokers or any

brokers named “Winston” working there.    Boyd stated that he had to

get a bill of lading for the carrots from Winston because the

receptionist at the produce company in McAllen refused to give them

one.   When first stopped by the Agents, Clayton produced a generic


                                - 2 -
bill of lading which differed from the bill of lading allegedly

provided by Winston.     Both of the documents alerted the Agents:

they found    the   generic   bill    unusual    because   it   contained   no

address, and the other was a “cash sale”, a procedure normally used

by narcotics or alien smugglers.        Boyd volunteered no explanation

to the Agents for the two different bills of lading.

     Additionally, the Agents found a typewriter, carbon paper, and

a blank pad of generic bill of lading forms in the sleeper

compartment of the truck in which Boyd was sleeping when the truck

was stopped.     Agents also found,          in a small black bag which

belonged to Boyd, a receipt for the typewriter from Office Max

dated July 3, 1998, the date that Clayton and Boyd picked up the

load of carrots.     Boyd also had possession of $1199 in cash when

arrested.

     Boyd    maintains   also   that     the    district   court   erred    in

instructing the jury on the hidden drugs.         Because he did not raise

this issue in district court, review is limited to plain error.

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc), cert. denied, 513 U.S. 1196 (1995) (citing United States v.

Olano, 507 U.S. 725, 730-36 (1993)).           Even assuming the requisite

clear error that affected substantial rights, whether to correct

the forfeited error is within the sound discretion of the court;

and the reviewing court will not exercise that discretion unless

the error “‘seriously affect[s] the fairness, integrity, or public

reputation of judicial proceedings.’”             Olano, 507 U.S. at 736

(quoting United States v. Atkinson, 297 U.S. 157, 160 (1936)).


                                     - 3 -
Boyd has not made such a showing.

                                    AFFIRMED




                         - 4 -